A petition was presented by general Pinckney, pray* ing that the petitioners might he appointed guardians of the persons and estates of the infant children of the petitioner Rachel, by a former marriage. On motion ordered, that the prayer of the petition be granted so far as respects the guardianship of the persons of the infants, .Rut the court refused its aid to exonerate and acquit H, Allston, surviving executor of W. Allston, jun. deceased* of his care and direction of the said infants’ estate.